Prospectus Supplement 228205 9/05 dated September 13, 2005 to: PUTNAM ASSET ALLOCATION FUNDS Prospectuses dated January 30, 2005 In the section "Who manages the funds?" the second paragraph and table under the sub-heading "Investment management teams", are replaced with the following: The following team members coordinate the team's management of each fund's portfolio. Their experience as investment professionals over the last five years is shown. The following table also shows the dollar range of shares of each fund owned by these professionals as of November 30, 2004, including investments by their immediate family members and amounts invested through retirement and deferred compensation plans. Portfolio Leader Joined funds Employer Positions Over Past Five Years Dollar Range of Fund Shares Owned Jeffrey L. Knight Putnam Management 1993Present Chief Investment Officer, Global Asset Allocation Team Previously, Director, Global Asset Allocation Growth Portfolio: over $100,000 Balanced Portfolio: over $100,000 Conservative Portfolio: $0 Portfolio Members Joined funds Employer Positions Over Past Five Years Dollar Range of Fund Shares Owned Robert J. Kea Putnam Management 1989Present Portfolio Manager. Previously, Quantitative Analyst Growth Portfolio: over $100,000 Balanced Portfolio: $0 Conservative Portfolio: $0 Robert J. Schoen Putnam Management 1997Present Portfolio Manager. Previously, Quantitative Analyst. Growth Portfolio: $0 Balanced Portfolio: $0 Conservative Portfolio: $0
